DETAILED ACTION
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2022/0022228 A1) in view of Jeon et al. (WO 2019/084570 A1), published in May 2nd 2019.

	Regarding claim 1, Wang teaches a method comprising:
	sending, by a base station distributed unit to a base station central unit, configuration parameters of at least one periodic radio resource for packet transmissions of a wireless device in a radio resource control, RRC, inactive or RRC idle state; maintaining, in the RRC inactive or RRC idle state of the wireless device, the configuration parameters of the at least one periodic radio resource (see Fig. 3 and refer to [0040- 0041] in context with [0066] about forwarding from DU (distributed unit here) to CU (centralized unit here) a sidelink resource request having Tx profile (e.g., including transport format, protocol version information such as LTE/NR/R14/R15/R16, and/or other information), and/or traffic pattern (e.g., periodicity, packet size, timing offset, PC5 QoS index, priority level, and/or logical channel identity) corresponding to individual service type and/or destination identity; see [0040]; further see [0041]… It should be noted that the DU may recognize msg 3 or UL-CCCH/DL-CCCH message ….; …For an RRC idle/inactive UE, if no V2X SIB is received, the UE may use the dedicated SI RACH resource (e.g., msg 1 based, if configured) to request the V2X SIB, and the gNB-DU broadcasts the V2X SIB upon receiving the request; or, the UE can use msg 3 (see [0041] context) based on-demand SI request (e.g., RRC SystemInfoRequest) to indicate V2X SIB index and/or V2X sidelink communication purpose, in order to request the V2X SIB. After receiving the V2X SI Request, the gNB-DU forwards the V2X SI Request to the gNB-CU…; see [0066]; further see Fig. 6 and [0053]… the CU can further request the DU to perform resource scheduling through the F1 interface. Similar to the first embodiment, the CU can send the sidelink resource request information to the DU via the F1 message, and the DU can then perform resource configuration (e.g., for mode 1/ mode 2 as per [0052] in context with [0042, 0051]). The resulting resource configuration information can then be sent from the DU to the CU (e.g., in the UE context modification response), and the CU generates an RRC reconfiguration message and sends it (e.g., via the DU) to the UE…..); and
	receiving, by the base station distributed unit from the wireless device in the RRC inactive or RRC idle state, one or more transport blocks via the at least one periodic radio resource (see Fig. 3; [0048- 0049]; an RRC reconfiguration message for the UE, and include the above-mentioned sidelink resource configuration information. The CU can send the RRC reconfiguration message to the DU using the F1 interface DL RRC message transfer (e.g., an RRC container), and the DU can send the RRC reconfiguration message to the UE; see [0048]; now refer to the UE further sends SR/BSR to the DU, and the DU configures the SL grant, as shown in FIG. 3. For configured grant type 1 configuration, after the UE obtains the sidelink resource configuration information, the UE can use correspondingly configured resource(s). For configured grant type 2 configuration (i.e. it can be for transport block transmission via periodic resource), the DU further indicates the activation/deactivation of specific resource location(s) and resource configuration(s) through PDCCH DCI).
	But fails to clearly state about wireless device transmits using periodic resource; however Jeon clearly states in claim 1 about periodic resources of a configured grant wherein  transmitting by a wireless device one or more data packets via a first transmission interval of a first resource of the periodic resources of the uplink bandwidth part.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jeon with the teachings of Wang to make system more effective. Having a mechanism wherein wireless device transmits using periodic resource; greater way resources can be utilized/managed in the communication system.

	Regarding claim 10, Wang in view of Jeon as per claim 1, wherein the configuration parameters of the at least one periodic resource are sent to the wireless device in one or more RRC messages; see Fig. 3 [0048- 0049] as discussed above.

	Regarding claim 11, Wang teaches a base station distributed unit comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the base station distributed unit to:
	send, to a base station central unit, configuration parameters of at least one periodic radio resource for packet transmissions of a wireless device in a radio resource control, RRC, inactive or RRC idle state; and maintain, in the RRC inactive or RRC idle state of the wireless device, the configuration parameters of the at least one periodic radio resource (see Fig. 3 and refer to [0040- 0041] in context with [0066] about forwarding from DU (distributed unit here) to CU (centralized unit here) a sidelink resource request having Tx profile (e.g., including transport format, protocol version information such as LTE/NR/R14/R15/R16, and/or other information), and/or traffic pattern (e.g., periodicity, packet size, timing offset, PC5 QoS index, priority level, and/or logical channel identity) corresponding to individual service type and/or destination identity; see [0040]; further see [0041]… It should be noted that the DU may recognize msg 3 or UL-CCCH/DL-CCCH message ….; …For an RRC idle/inactive UE, if no V2X SIB is received, the UE may use the dedicated SI RACH resource (e.g., msg 1 based, if configured) to request the V2X SIB, and the gNB-DU broadcasts the V2X SIB upon receiving the request; or, the UE can use msg 3 (see [0041] context) based on-demand SI request (e.g., RRC SystemInfoRequest) to indicate V2X SIB index and/or V2X sidelink communication purpose, in order to request the V2X SIB. After receiving the V2X SI Request, the gNB-DU forwards the V2X SI Request to the gNB-CU…; see [0066]; further see Fig. 6 and [0053]… the CU can further request the DU to perform resource scheduling through the F1 interface. Similar to the first embodiment, the CU can send the sidelink resource request information to the DU via the F1 message, and the DU can then perform resource configuration (e.g., for mode 1/ mode 2 as per [0052] in context with [0042, 0051]). The resulting resource configuration information can then be sent from the DU to the CU (e.g., in the UE context modification response), and the CU generates an RRC reconfiguration message and sends it (e.g., via the DU) to the UE…..); and
	receive, from the wireless device in the RRC inactive or RRC idle state, one or more transport blocks via the at least one periodic radio resource (see Fig. 3; [0048- 0049]; an RRC reconfiguration message for the UE, and include the above-mentioned sidelink resource configuration information. The CU can send the RRC reconfiguration message to the DU using the F1 interface DL RRC message transfer (e.g., an RRC container), and the DU can send the RRC reconfiguration message to the UE; see [0048]; now refer to the UE further sends SR/BSR to the DU, and the DU configures the SL grant, as shown in FIG. 3. For configured grant type 1 configuration, after the UE obtains the sidelink resource configuration information, the UE can use correspondingly configured resource(s). For configured grant type 2 configuration (i.e. it can be for transport block transmission via periodic resource), the DU further indicates the activation/deactivation of specific resource location(s) and resource configuration(s) through PDCCH DCI).
	But fails to clearly state about wireless device transmits using periodic resource; however Jeon clearly states in claim 1 about periodic resources of a configured grant wherein  transmitting by a wireless device one or more data packets via a first transmission interval of a first resource of the periodic resources of the uplink bandwidth part.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jeon with the teachings of Wang to make system more effective. Having a mechanism wherein wireless device transmits using periodic resource; greater way resources can be utilized/managed in the communication system.

Claim(s) 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2022/0022228 A1) in view of Jeon et al. (WO 2019/084570 A1), published in May 2nd 2019 and in further view of Hwang et al. (US Pub. No. 2022/0007212 A1).

	Regarding claim 2, Wang in view of Jeon as per claim 1, but Wang fails to teach about sending, by the base station distributed unit to the wireless device, one or more RRC messages comprising the configuration parameters of the at least one periodic radio resource and an RRC release message; however Hwang teaches about The redirection information may be delivered from the DU of an upstream IAB node to a terminal through system information or dedicated signaling. The redirection information may become an RRC release message (opt 1) through dedicated signaling, or may become an RRC reconfiguration message (opt 2) otherwise. To this end, in the CU-CP, the redirection information may be delivered to the DU of the corresponding upstream IAB node through F1-AP or F1-C signaling. For example, a part or all of the redirection information may be delivered through a UE context modification request message; see [0307]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Hwang with the teachings of Wang in view of Jeon to make system more standardized.

	Regarding claim 12, Wang in view of Jeon as per claim 11, but Wang fails to teach about sending, by the base station distributed unit to the wireless device, one or more RRC messages comprising the configuration parameters of the at least one periodic radio resource and an RRC release message; however Hwang teaches about The redirection information may be delivered from the DU of an upstream IAB node to a terminal through system information or dedicated signaling. The redirection information may become an RRC release message (opt 1) through dedicated signaling, or may become an RRC reconfiguration message (opt 2) otherwise. To this end, in the CU-CP, the redirection information may be delivered to the DU of the corresponding upstream IAB node through F1-AP or F1-C signaling. For example, a part or all of the redirection information may be delivered through a UE context modification request message; see [0307]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Hwang with the teachings of Wang in view of Jeon to make system more standardized.

Claim(s) 3, 5, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2022/0022228 A1) in view of Jeon et al. (WO 2019/084570 A1), published in May 2nd 2019 and in further view of XU et al. (US Pub. No. 2022/0232433 A1).

	Regarding claim 3, Wang in view of Jeon as per claim 1, but Wang fails to teach about by the base station distributed unit during the RRC inactive or RRC idle, releasing or suspending one or more access-stratum contexts of the wireless device; however XU teaches about gNB-DU to release the UE Context when the UE enters RRC_IDLE or RRC_INACTIVE; see [0137]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of XU with the teachings of Wang in view of Jeon to make system more standardized.

	Regarding claim 5, Wang in view of Jeon as per claim 1, but Wang fails to teach about receiving, by the base station distributed unit from the base station central unit, a wireless device context message indicating at least one of: that the base station distributed unit releases or suspends one or more access-stratum contexts of the wireless device; and that the base station distributed unit maintains the at least one periodic radio resource after the wireless device transitions to the RRC inactive or RRC idle state; however XU teaches about …The gNB-CU request the gNB-DU to release the UE Context when the UE enters RRC_IDLE or RRC_INACTIVE.; see [0137]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of XU with the teachings of Wang in view of Jeon to make system more standardized.

	Regarding claim 13, Wang in view of Jeon as per claim 11, but Wang fails to teach about by the base station distributed unit during the RRC inactive or RRC idle, releasing or suspending one or more access-stratum contexts of the wireless device; however XU teaches about gNB-DU to release the UE Context when the UE enters RRC_IDLE or RRC_INACTIVE; see [0137]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of XU with the teachings of Wang in view of Jeon to make system more standardized.

	Regarding claim 15, Wang in view of Jeon as per claim 11, but Wang fails to teach about receiving, by the base station distributed unit from the base station central unit, a wireless device context message indicating at least one of: that the base station distributed unit releases or suspends one or more access-stratum contexts of the wireless device; and that the base station distributed unit maintains the at least one periodic radio resource after the wireless device transitions to the RRC inactive or RRC idle state; however XU teaches about …The gNB-CU request the gNB-DU to release the UE Context when the UE enters RRC_IDLE or RRC_INACTIVE.; see [0137]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of XU with the teachings of Wang in view of Jeon to make system more standardized.

Claim(s) 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2022/0022228 A1) in view of Jeon et al. (WO 2019/084570 A1), published in May 2nd 2019 and in further view of Kim et al. (US Pub. No. 2020/0383164 A1).

	Regarding claim 4, Wang in view of Jeon as per claim 1, but Wang fails to teach about maintaining, by the base station distributed unit during the RRC inactive or RRC idle, the configuration parameters of the at least one periodic resource; however Kim teaches …when the UE enters the RRC_INACTIVE state, the DU of the base station releases the UE context. However, after the periodic RNAU, the UE may return to the RRC_INACTIVE state. That is, the DU of the base station repeatedly establishes and releases the UE context whenever a RNAU is triggered. In particular, there may be no data transmission between the UE and the base station during a RNAU. Therefore, it may be unnecessary and wasteful for the DU of the base station to repeatedly establish and release the UE context whenever a RNAU is triggered. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kim with the teachings of Wang in view of Jeon to make system more reliable.

	Regarding claim 14, Wang in view of Jeon as per claim 11, but Wang fails to teach about maintaining, by the base station distributed unit during the RRC inactive or RRC idle, the configuration parameters of the at least one periodic resource; however Kim teaches …when the UE enters the RRC_INACTIVE state, the DU of the base station releases the UE context. However, after the periodic RNAU, the UE may return to the RRC_INACTIVE state. That is, the DU of the base station repeatedly establishes and releases the UE context whenever a RNAU is triggered. In particular, there may be no data transmission between the UE and the base station during a RNAU. Therefore, it may be unnecessary and wasteful for the DU of the base station to repeatedly establish and release the UE context whenever a RNAU is triggered. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kim with the teachings of Wang in view of Jeon to make system more reliable.

Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2022/0022228 A1) in view of Jeon et al. (WO 2019/084570 A1), published in May 2nd 2019 and in further view of Kim et al. (US Pub. No. 2022/0086944 A1), hereafter Kim1.

	Regarding claim 7,  Wang in view of Jeon as per claim 1, but Wang fails to teach about sending, by the base station distributed unit to the base station central unit, one or more data packets of the one or more transport blocks; however Kim teaches in [0274- 0276] about DU forwarding UL data to CU. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kim1 with the teachings of Wang in view of Jeon to make system more standardized.

	Regarding claim 17,  Wang in view of Jeon as per claim 11, but Wang fails to teach about sending, by the base station distributed unit to the base station central unit, one or more data packets of the one or more transport blocks; however Kim teaches in [0274- 0276] about DU forwarding UL data to CU. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kim1 with the teachings of Wang in view of Jeon to make system more standardized.

Claim(s) 8- 9 and 18- 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2022/0022228 A1) in view of Jeon et al. (WO 2019/084570 A1), published in May 2nd 2019 and in further view of Oak et al. (US Pub. No. 2021/0160946 A1).

	Regarding claim 8,  Wang in view of Jeon as per claim 1, but Wang fails to teach about wherein the one or more transport blocks are associated with at least one RRC message for a small data transmission procedure; however Oak teaches in [0102] the distributed unit receives data including a control message from the terminal. At this time, the distributed unit may receive lower layer data (e.g., MAC packet data unit (PDU)) including a control message of an upper layer not processed by the distributed unit… the control message may be a message of the RRC layer; further see Fig. 10. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Oak with the teachings of Wang in view of Jeon to make system more standardized.

	Regarding claim 9,  Wang in view of Jeon and Oak as per claim 8, further comprising sending, by the base station distributed unit to the base station central unit, the at least one RRC message for the small data transmission procedure; Oak see Fi. 10 steps #1001, 1003, 1007.

	Regarding claim 18,  Wang in view of Jeon as per claim 11, but Wang fails to teach about wherein the one or more transport blocks are associated with at least one RRC message for a small data transmission procedure; however Oak teaches in [0102] the distributed unit receives data including a control message from the terminal. At this time, the distributed unit may receive lower layer data (e.g., MAC packet data unit (PDU)) including a control message of an upper layer not processed by the distributed unit… the control message may be a message of the RRC layer; further see Fig. 10. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Oak with the teachings of Wang in view of Jeon to make system more standardized.

	Regarding claim 19,  Wang in view of Jeon and Oak as per claim 18, further comprising sending, by the base station distributed unit to the base station central unit, the at least one RRC message for the small data transmission procedure; Oak see Fi. 10 steps #1001, 1003, 1007.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2022/0022228 A1) in view of Jeon et al. (WO 2019/084570 A1), published in May 2nd 2019 and in further view of Kim et al. (US Pub. No. 2022/0086944 A1), hereafter Kim1.

	Regarding claim 20, Wang teaches a system, comprising: a base station distributed unit comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the base station distributed unit to:
	send, to a base station central unit, configuration parameters of at least one periodic radio resource for packet transmissions of a wireless device in a radio resource control, RRC, inactive or RRC idle state; and maintain, in the RRC inactive or RRC idle state of the wireless device, the configuration parameters of the at least one periodic radio resource (see Fig. 3 and refer to [0040- 0041] in context with [0066] about forwarding from DU (distributed unit here) to CU (centralized unit here) a sidelink resource request having Tx profile (e.g., including transport format, protocol version information such as LTE/NR/R14/R15/R16, and/or other information), and/or traffic pattern (e.g., periodicity, packet size, timing offset, PC5 QoS index, priority level, and/or logical channel identity) corresponding to individual service type and/or destination identity; see [0040]; further see [0041]… It should be noted that the DU may recognize msg 3 or UL-CCCH/DL-CCCH message ….; …For an RRC idle/inactive UE, if no V2X SIB is received, the UE may use the dedicated SI RACH resource (e.g., msg 1 based, if configured) to request the V2X SIB, and the gNB-DU broadcasts the V2X SIB upon receiving the request; or, the UE can use msg 3 (see [0041] context) based on-demand SI request (e.g., RRC SystemInfoRequest) to indicate V2X SIB index and/or V2X sidelink communication purpose, in order to request the V2X SIB. After receiving the V2X SI Request, the gNB-DU forwards the V2X SI Request to the gNB-CU…; see [0066]; further see Fig. 6 and [0053]… the CU can further request the DU to perform resource scheduling through the F1 interface. Similar to the first embodiment, the CU can send the sidelink resource request information to the DU via the F1 message, and the DU can then perform resource configuration (e.g., for mode 1/ mode 2 as per [0052] in context with [0042, 0051]). The resulting resource configuration information can then be sent from the DU to the CU (e.g., in the UE context modification response), and the CU generates an RRC reconfiguration message and sends it (e.g., via the DU) to the UE…..); and
	receive, from the wireless device in the RRC inactive or RRC idle state, one or more transport blocks via the at least one periodic radio resource (see Fig. 3; [0048- 0049]; an RRC reconfiguration message for the UE, and include the above-mentioned sidelink resource configuration information. The CU can send the RRC reconfiguration message to the DU using the F1 interface DL RRC message transfer (e.g., an RRC container), and the DU can send the RRC reconfiguration message to the UE; see [0048]; now refer to the UE further sends SR/BSR to the DU, and the DU configures the SL grant, as shown in FIG. 3. For configured grant type 1 configuration, after the UE obtains the sidelink resource configuration information, the UE can use correspondingly configured resource(s). For configured grant type 2 configuration (i.e. it can be for transport block transmission via periodic resource), the DU further indicates the activation/deactivation of specific resource location(s) and resource configuration(s) through PDCCH DCI); and
	the base station central unit, wherein the base station central unit comprises: one or more processors and memory storing instructions that, when executed by the one or more processors, cause the base station central unit to: receive, from the base station distributed unit, the configuration parameters (already discussed above see Fig. 3 and refer to [0040- 0041] in context with [0066] about forwarding from DU (distributed unit here) to CU (centralized unit here) a sidelink resource request having Tx profile (e.g., including transport format, protocol version information such as LTE/NR/R14/R15/R16, and/or other information), and/or traffic pattern (e.g., periodicity, packet size, timing offset, PC5 QoS index, priority level, and/or logical channel identity) corresponding to individual service type and/or destination identity; see [0040]); and 
	receive, from the base station distributed unit, one or more data packets of the one or more transport blocks received via the at least one periodic radio resource.
	But fails to clearly state about wireless device transmits using periodic resource and also silent about to receive, from the base station distributed unit, one or more data packets of the one or more transport blocks received via the at least one periodic radio resource; however Jeon clearly states in claim 1 about periodic resources of a configured grant wherein  transmitting by a wireless device one or more data packets via a first transmission interval of a first resource of the periodic resources of the uplink bandwidth part.
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jeon with the teachings of Wang to make system more effective. Having a mechanism wherein wireless device transmits using periodic resource; greater way resources can be utilized/managed in the communication system.
	Here Wang teaches in Fig. 3  and [0040] regarding gnB-DU (i.e. DU) forwards a UE assistance info/sidelink resource request (having traffic pattern/periodicity details) to gnb-CU (i.e. CU)	and following steps DU allocates resource (for traffic patter periodicity) and notify to CU as a UE context modification response; But Wang fails to clarly state about to receive, from the base station distributed unit, one or more data packets of the one or more transport blocks; however Kim states he DU may quickly deliver to the CU-UP the MO data due to the UE assisted information; see [0008]; further see in [0274- 0276] about DU forwarding UL data to CU. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kim1 with the teachings of Wang in view of Jeon to make system more standardized.
Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468